Citation Nr: 1637812	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  11-16 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a neck disability with headaches (claimed as neck injury).


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The issue on appeal has been recharacterized as it appears on the cover page of the instant decision. 

In his substantive appeal, the Veteran requested a hearing before the Board.  He withdrew the request in December 2012; consequently, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (d) (2015).

In June 2014, the Board denied claims of service connection for a bilateral foot condition.  As such, they are no longer in appellate status.  In the same decision, the Board remanded the claim for neck injury for further development and adjudication.

In June 2016, the Board sought clarification as to the Veteran's power of attorney.  The Board noted that VA Form 21-22 was not co-signed by an accredited representative of The American Legion and thus, was not a valid appointment.  As such, The American Legion refused to represent the Veteran.  In August 2016, the Board indicated that the Veteran did not need to take any action in order to clarify his choice of representative unless he would like to elect a representative.  The Board found that the Veteran represented himself in all matters before VA.  The Veteran has not elected a representative.  


FINDING OF FACT

A chronic neck disability with headaches was not shown during service; degenerative joint disease (DJD) and degenerative disc disease (DDD) of the cervical spine was not present until many years thereafter, and it is not shown to be related to his military service.


CONCLUSION OF LAW

The criteria are not met for entitlement to service connection for a neck disability with headaches (claimed as neck injury).  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The RO provided the Veteran pre-adjudication notice by letter dated in August 2009.  

VA also has a duty to assist the Veteran in the development of the claim.  VA has obtained service treatment and personnel records, assisted the Veteran in obtaining evidence, and provided the Veteran VA examination.   

Pursuant to Board remand, the RO sent the Veteran a letter and asked him to submit statements from individuals having knowledge of his claimed condition.  Specifically, he was asked to submit lay statements from other individuals who have first-hand knowledge and/or were contemporaneously informed of his in-service and post-service neck symptomatology.  See letter sent June 2014.  The Veteran did not provide the requested statements.  The duty to assist in the development and the adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran's lack of response after a specific request causes the Board to draw a negative inference from his inaction.  

All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements, and the Veteran is not prejudiced by a decision on the claim at this time.

II. Analysis

The Board has reviewed all the evidence in the Veteran's electronic record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain conditions, including arthritis and organic neurological disorders, will be presumed to have been incurred in service if they manifested to a compensable degree (generally meaning to at least 10-percent disabling) within a year after the Veteran's discharge from service.  This presumption is rebuttable by affirmative evidence to the contrary, however.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The question of whether the Veteran has DJD and DDD of the cervical spine is not in dispute as both have been diagnosed.  The Veteran contends that the claimed condition is the direct result of service.  Specifically, the Veteran asserts that he sustained a neck injury in service after he fell down the stairs.  He indicated that he had neck pain and headaches following the injury.  See Veteran statement dated in August 2009.  

The service treatment records dated in May 1986 contain evidence of treatment for a laceration to the neck after falling down the stairs.  He had a 4 centimeter hematoma.  There was no loss of consciousness and no neurological involvement.  There was mild swelling with minimal redness and tenderness.  The Veteran's neck was supple with full range of motion without pain or stiffness.  X-rays were normal.   
 
To the extent that the argument has been raised as to continuing or ongoing problems with his neck and/or headaches since discharge from the military, the remainder of the Veteran's service treatment records was negative for complaints or treatment of the neck.  The Veteran reported no neck problems or headaches on his December 1987 separation report of medical history.  The corresponding December 1987 separation examination was also negative for a neck disability.  His spine was evaluated as normal.  Moreover, the Veteran's service ended in 1988 and the first post-service documented finding of DJD of the cervical spine was in 2009, some 21 years after service.  See 38 C.F.R. § 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2012).  Thus, the evidence of record reveals there was a prolonged period of time, over two decades, following the conclusion of his service without relevant medical complaint or treatment, and this may be considered as evidence against the claim.  Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).  

As a chronic (meaning permanent) neck condition was not shown during service or for many years thereafter, service connection may only be granted if there is some competent and credible evidence otherwise linking or attributing the current disability owing to this condition to the Veteran's service.  See 38 C.F.R. § 3.303(d) (permitting the granting of service connection even when the initial diagnosis was post service, so long as the evidence, including that pertinent to service, establishes the disorder was incurred in service).  Here, though, there is no such competent and credible medical evidence, to include after the Veteran was examined by VA in 2014.  There is no objective medical evidence that complaints of headaches are associated with DJD and DDD of the cervical spine.  There is however, evidence that the Veteran sustained injury to his head on exercise equipment with resulting headaches in February 2010.  

After reviewing the claims file, to include the service treatment records and post-service VA medical records, and with consideration of the Veteran's statements, the VA examiner in September 2014 opined that the neck disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The Veteran did not report complaints of headaches to the examiner.  The examiner noted the in-service treatment for contusion and superficial laceration to the left side of the neck.  The examiner reasoned that the injury was more likely than not self-limiting and would have been expected to resolve without residuals in two to four weeks.  The examiner further stated there was no further mention of the injury found in the remainder of his service treatment records or the years leading up to his diagnosis of DDD of the cervical spine.  Thus, the examiner opined that it was less likely than not that the current degenerative changes of the cervical spine were related to this one time injury during military service.  The examiner further stated that it would be more likely than not that the Veteran's current condition was the result of natural age progression, to include his occupational history consisting of manual labor of many years. 

The Board realizes the Veteran is competent to report symptoms of pain in his neck and headaches.  The question for the Board, however, is whether there is competent evidence establishing an etiological link between the specific diagnoses of DJD and DDD of the cervical spine and service.  These are complex diagnoses requiring medical training, credentials, and expertise to competently diagnose and assess as to etiology.  Moreover, a diagnosis of degenerative arthritis (i.e., DJD) must be established by x-ray evidence.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5243.  Consequently, the Veteran's lay observations as to pain-related symptoms do not equate to competent medical evidence for service connection purposes.

A chronic neck disability with headaches was not diagnosed during service or for decades thereafter.  The competent and credible medical evidence of record does not support a finding that the condition is related or attributable to the Veteran's active duty service.  Accordingly, service connection for a neck disability (claimed as neck injury) must be denied.  38 C.F.R. § 3.303.

In reaching this decision, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a neck disability with headaches (claimed as neck injury) is denied.  


____________________________________________
A. C.  MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


